Exhibit 16.1 November 30, 2007 Securities and Exchange CommissionCertified Mail Return Receipt Requested 100 F Street, NE Washington, DC 20549 Dear Ladies and Gentlemen:: We have read Item 4 of Form 8-K dated November 30, 2007 of ICON Income Fund EightB L.P. and are in agreement with such statements, except that we are not in a position to agree or disagree with the following: (i)The last sentence of the first paragraph of item 4.01(a) (ii)The Company's statements in item 4.01(b) If you have any questions or need additional information, please contact us at 212-572-5500. Very truly yours, /s/Hays & Company LLP Hays & Company LLP jlp A MEMBER OF MOORE STEPHENS INTERNATIONAL LIMITED AS: MOORE STEPHENS HAYS LLP MOORE STEPHENS INTERNATIONAL LIMITED IS A GROUP OF INDEPENDENT FIRMS WITH OFFICES IN PRINCIPAL CITIES WITHIN NORTH AMERICA AND THROUGHOUT THE WORLD
